EXHIBIT 10.23




 
 

 
DATABASE PURCHASE AGREEMENT


BY AND AMONG


MEDIA DIRECT, INC.,


OPTIONS ACQUISITION SUB, INC.


AND


1 TOUCH MARKETING, LLC


DATED AS OF FEBRUARY 4, 2011

 
 
 
 
 

 
1

--------------------------------------------------------------------------------

 
 
DATABASE PURCHASE AGREEMENT


      This DATABASE PURCHASE AGREEMENT (“Agreement”), is entered into on this
4th day of February, 2011 by and among Options Acquisition Sub, Inc., a Delaware
corporation and 1 Touch Marketing, LLC, a Florida limited liability company
(collectively, the "Seller"), and Media Direct, Inc., a Florida corporation
("Buyer").


WITNESSETH:


      WHEREAS, among other activities, the Seller is engaged in the business of
email marketing and lead generation and is located at 123 NW 13th Street, Suite
300, Boca Raton, Florida 33432 (the "Business"); and


      WHEREAS, the Seller owns an email database consisting of a minimum of
sixty million (60,000,000) unique, active and verifiable opt-in records
including name, address, email, phone when available, site source time, date and
IP of acquisition (the "Database"); and


      WHEREAS, the Seller wishes to transfer, and the Buyer wishes to purchase
the Database in exchange for the Purchase Price (as hereafter defined).


      NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the Seller and Buyer hereby agree as follows:


ARTICLE I


DEFINITIONS; PURCHASE OF THE ASSETS;
PURCHASE PRICE; CLOSING


      1.1. CERTAIN DEFINITIONS. As used in this Agreement, the following terms
have the following meanings unless the context otherwise requires:


      "AFFILIATE" means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person.


      "BUSINESS" has the meaning specified in the Recitals.


      "BUSINESS DAY" means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to close in New York
City.


      "BUYER" has the meaning specified in the introductory paragraph of this
Agreement.


      "CLOSING" has the meaning specified in Section 2.1 (a).


 
2

--------------------------------------------------------------------------------

 
 
      "GOVERNMENTAL OR REGULATORY BODY" means any government or political
subdivision thereof, whether federal, state, county, local or foreign, or any
agency, authority or instrumentality of any such government or political
subdivision.


      "INDEMNIFIED PARTY" has the meaning specified in Section 5.2.


      "INDEMNIFYING PARTY" has the meaning specified in Section 5.2.


      "LIEN" means any lien, pledge, hypothecation, mortgage, security
interest,  claim, lease, charge, option, right of first refusal, easement,
servitude,  transfer restriction under any stockholder or similar agreement,
encumbrance or any other restriction or limitation whatsoever.


      "MATERIAL ADVERSE EFFECT" means any change or changes or effect or effects
that individually or in the aggregate are or is reasonably expected to be
materially adverse to (a) the Purchased Assets, operations, income or conditions
(financial or otherwise) of the Business or the transactions contemplated by
this Agreement, (b) the ability of the Seller to perform its obligations under
this Agreement or (c) the business of Buyer following the Closing.


      "PERSON" means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental or Regulatory Body or other entity.


      "PURCHASE PRICE" has the meaning specified in Section 1.5.


“REVENUE” means proceeds which have been collected less commissions paid.


      "SELLER" has the meaning specified in the introductory paragraph of this
Agreement.


      1.2 PURCHASED ASSETS:  Subject to the terms and conditions set forth in
this Agreement, the Seller agrees that, on the date hereof (the "Closing Date"),
the Seller shall sell, transfer, assign, convey and deliver to the Buyer, and
Buyer shall purchase from the Seller, free and clear of all Liens, all of the
right, title and interest in and to the following assets (the “Purchased
Assets”):  (a) the Database and (b) a customer list of all current and past
customers of the Business, accounts as shall be made available in written or
electronic form.
 
 
3

--------------------------------------------------------------------------------

 


      1.3 LIABILITIES. The parties expressly agree that Buyer will not assume
nor otherwise be liable for any liabilities or obligations of Seller and Buyer
is not assuming, and shall not be deemed to have assumed, any liabilities,
obligations for accounts payable or obligations of Seller of any kind or nature
whatsoever. Without limiting the generality of the foregoing, it is hereby
agreed that Buyer is not assuming, and shall not be deemed to have assumed, any
liability and shall not have any obligation for or with respect to any liability
or obligation of Seller (i) under any employee benefit or profit sharing plan of
Seller, (ii) in respect of (x) any sales, use or excise taxes, (to the extent
not otherwise credited against the Purchase Price or adjusted pursuant to
Article 2), income or withholding taxes, or taxes based on or measured by income
or franchise taxes attributable to periods or events prior to or ending on the
Closing Date, federal, state or local payroll taxes or (y) any legal,
accounting, brokerage, finder's fees, or other expenses of whatsoever kind or
nature incurred by Seller or any affiliate, stockholder, director, employee or
officer of Seller as a result of the consummation of the transactions
contemplated by this Agreement, or (iii) arising out of any action, suit or
proceeding based upon an event occurring or a claim arising (x) prior to the
Closing Date or (y) after the Closing Date in the case of claims in respect of
products sold by Seller prior to the Closing Date and attributable to acts
performed or omitted by Seller prior to the Closing Date; or (iv) any liability
or obligation under contracts to which Seller is a party or by which Seller is
bound; or (v) any contingent liabilities of Seller, including, but not limited
to, any liability resulting from any litigation pending, threatened or commenced
before or after the Closing Date (civil or criminal), based on any act or course
of conduct on the part of Seller occurring prior to the Closing Date; or (vi)
any contingent liabilities of Seller in respect of products sold or otherwise
disposed of (including claims for refunds or replacements) prior to the Closing
Date. The provisions of this Section 1.3 shall survive Closing.


      1.4 PURCHASE PRICE FOR THE ASSETS. The aggregate purchase price
(collectively, the "Purchase Price") to be paid to Seller for the Purchased
Assets shall be One Hundred Seventy Five Thousand Dollars ($175,000), plus a
percentage of future Revenue as provided in Section 7.2.
ARTICLE II


CLOSING


      2.1 THE CLOSING. (a) The consummation of the transactions contemplated by
this Agreement (the "Closing") shall be held on the date hereof. Such date is
referred to as the "Closing Date" at the offices of legal counsel to Buyer.


      (b) At the Closing, the Seller shall execute and deliver or cause to be
executed and delivered to the Buyer, all documents and instruments necessary to
transfer to the Buyer, all of the right, title and interest of the Seller in and
to the Purchased Assets.


      (c) At the Closing, the Buyer shall deliver the Purchase Price to Seller
by wire transfer of immediately available funds.
 
 
4

--------------------------------------------------------------------------------

 


      2.2 ADDITIONAL ACTIONS TO BE TAKEN ON THE CLOSING DATE.


      (a) LIENS/CONSENTS. The Seller shall have satisfied and discharged all
Liens on the Purchased Assets and provided the Buyer with evidence of such
satisfaction and discharge as well as all necessary consents to transfer or
assign the Purchased Assets to Buyer, in form and substance satisfactory to the
Buyer.


      (b) CONSENTS. The Buyer shall have received written consents to the
transactions contemplated by this Agreement signed by the shareholder of Seller
and all of the directors of Seller in form and substance satisfactory to the
Buyer. The Seller shall have received the written consent to the transactions
contemplated by this Agreement signed by Michael Richmond, CEO and President of
Buyer.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLER


      The Seller represents and warrants to the Buyer as follows:


      3.1 ORGANIZATION AND QUALIFICATION. Seller is a corporation validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite corporate power and authority to (a) own, lease and operate its
properties and assets as they are now owned, leased and operated and (b) carry
on its business as now presently conducted and as proposed to be
conducted.  Seller is duly qualified to do business in each jurisdiction in
which the nature of its business or properties makes such qualification
necessary, except where the failure to do so would not have a Material Adverse
Effect.


      3.2 SUBSIDIARIES. Seller has no subsidiaries.


      3.3. VALIDITY AND EXECUTION OF AGREEMENT. Seller has the full legal right,
capacity and power and all requisite corporate power, authority and approval
required to enter into, execute and deliver this Agreement and the other
agreements or instruments contemplated hereby, and to perform fully its
obligations hereunder and thereunder. The shareholder and the board of directors
of Seller have each approved the transactions contemplated pursuant to this
Agreement and each of the other agreements to which Seller is a party. This
Agreement and such other agreements and instruments have been duly executed and
delivered by Seller and each constitutes the legal, valid and binding obligation
of Seller enforceable against it in accordance with its terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws (whether statutory, regulatory or decisional), now or
hereafter in effect, relating to or affecting the rights of creditors generally
or by equitable principles (regardless of whether considered in a proceeding at
law or in equity).
 
 
5

--------------------------------------------------------------------------------

 


      3.4. NO CONFLICT. Neither the execution and delivery of this Agreement nor
the performance by the Seller of the transactions contemplated hereby will
violate or conflict with (a) any of the provisions of its Certificate of
Incorporation, the Bylaws or other organizational documents of the Seller; (b)
or result in the acceleration of, or entitle any party to accelerate the
maturity or the cancellation of the performance of any obligation under, or
result in the creation or imposition of any Lien in or upon the Purchased Assets
or constitute a default (or an event which might, with the passage of time or
the giving of notice, or both, constitute a default) under any material contract
to which Seller is a party; or (c) any order, judgment, regulation or ruling of
any Governmental or Regulatory Body to which the Seller is a party or by which
any of its property or assets may be bound or affected or with any provision of
any law, rule, regulation, order, judgment, or ruling of any Governmental or
Regulatory Body applicable to the Seller other than such violations or conflicts
as do not or will not individually or in the aggregate have a Material Adverse
Effect.


      3.5 LITIGATION. There are no outstanding orders, judgments, injunctions,
investigations, awards or decrees of any court, Governmental or Regulatory Body
or arbitration tribunal by which the Seller, or any of its securities, assets,
properties or business is bound. There are no actions, suits, claims,
investigations, legal, administrative or arbitral proceedings pending or, to the
best knowledge of the Seller, threatened (whether or not the defense thereof or
liabilities in respect thereof are covered by insurance) against or affecting
the Seller, or any of its assets or properties, that, individually or in the
aggregate, are reasonably expected to have a Material Adverse Effect.


      3.6 THE PURCHASED ASSETS. Seller owns outright and has good title to the
Purchased Assets free and clear of any Lien. This Agreement and such other
conveyancing documents as shall have been executed and delivered to the Buyer
will convey good title to the Purchased Assets, free and clear of any Liens.


      3.7 NO MATERIAL ADVERSE CHANGE. Since December 31, 2010 there has been no
material adverse change in the Business, operations or financial condition of
the Seller, or in the assets, liabilities, net worth or properties of the
Seller, and the Seller knows of no such change that is threatened, nor has there
been any damage, destruction or loss which could have a Material Adverse Effect,
whether or not covered by insurance.


      3.8 COMPLIANCE WITH LAWS.


      (a) Seller is in material compliance with, and Seller has not violated any
applicable law, rule or regulation of any federal, state, local or foreign
government or agency thereof. No notice, claim, charge, complaint, action, suit,
proceeding, investigation or hearing has been received by Seller or filed,
commenced or threatened against Seller, alleging a violation of or liability or
potential responsibility under any such law, rule or regulation which has not
heretofore been duly cured and for which there is no remaining liability.
 
 
6

--------------------------------------------------------------------------------

 


      (b) Seller is not in receipt of notice of, or subject to, any adverse
inspection, finding of deficiency, finding of non-compliance, investigation,
penalty, fine, sanction, assessment, request for corrective or remedial action
or other compliance or enforcement action.


      3.9 SOLVENCY. As of the Closing Date and after giving effect to the sale
of the Purchased Assets and to the transactions contemplated under this
Agreement:


      (a) The aggregate value of the Seller, as a going concern, exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of the Seller;


      (b) The aggregate value of all liabilities of the Seller is less than the
aggregate value of all assets (including goodwill and other intangible assets)
at a fair valuation of the Seller;


      (c) The Seller does not have an unreasonably small capital with which to
conduct their business operations as heretofore conducted;


      (d) No final judgments against the Seller, in actions for money damages
with respect to pending or threatened litigation could reasonably be expected to
be rendered at a time when, and in an amount such that, the Seller will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and the cash available to the Seller, after taking into account all
other anticipated uses of the cash of the Seller (including the payments on or
in respect of debt), is anticipated to be sufficient to pay all such judgments
promptly in accordance with their terms.


      (e) The Seller has not incurred, do not intend to incur, and believe that
it will not incur, liabilities beyond its ability to pay such liabilities as
such liabilities become absolute and mature.


      3.10 DISCLOSURE. The representations and warranties contained in this
Section 3 along with any Disclosure Schedule and any other written information,
statement or certificate provided by the Seller, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained in this Section 3 and any
Disclosure Schedule not misleading.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE BUYER


      The Buyer represents and warrants to the Seller as follows:


      4.1 ORGANIZATION AND QUALIFICATION. The Buyer is a corporation validly
existing and in good standing under the laws of its state of incorporation and
has all requisite corporate power and authority to (a) own, lease and operate
its properties and assets as they are now owned, leased and operated and (b)
carry on its business as now presently conducted and is duly qualified to do
business in each jurisdiction in which the nature of its business or properties
makes such qualification necessary.


      4.2 VALIDITY AND EXECUTION OF AGREEMENT. The Buyer has the full legal
right, capacity and power and all requisite corporate authority and approval
required to enter into, execute and deliver this Agreement and any other
agreement or instrument contemplated hereby, and to perform fully its
obligations hereunder and thereunder. The board of directors of the Buyer has
approved to the extent required by law the transactions contemplated by this
Agreement and each of the other agreements required to be entered into pursuant
hereto by the Buyer and no other corporate or shareholder approvals are
required. This Agreement and such other agreements and instruments have been
duly executed and delivered by the Buyer and each constitutes
the valid and binding obligation of the Buyer enforceable against it in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws
(whether statutory, regulatory or decisional), now or hereafter in effect,
relating to or affecting the rights of creditors generally or by equitable
principles (regardless of whether considered in a proceeding at law or in
equity).


      4.3 NO CONFLICT. Neither the execution and delivery of this Agreement nor
the performance by the Buyer of the transactions contemplated herein will
violate or conflict with (a) any of the provisions of its Articles of
Incorporation or By-Laws or other organizational documents of Buyer; or (b)
result in the acceleration of, or entitle any party to accelerate the maturity
or the cancellation of the performance of any obligation under, or result in the
creation or imposition of any Lien or constitute a default (or an event which
might, with the passage of time or the giving of notice, or both, constitute a
default) under any material contract to which Buyer is a party, other than (1)
such contract violations, accelerations, cancellations, defaults or Liens as do
not individually or in the aggregate have a material adverse effect on Buyer (2)
any order, judgment, regulation or ruling of any Governmental or Regulatory Body
to which the Buyer is a party or by which any of its property or assets may be
bound or affected or with any
provision of any law, rule, regulation, order, judgment, or ruling of any
Governmental or Regulatory Body applicable to the Buyer other than such
violations or conflicts as do not individually or in the aggregate have a
material adverse effect on Buyer.


 
8

--------------------------------------------------------------------------------

 


ARTICLE V


INDEMNIFICATION AND OTHER COVENANTS


      5.1 SURVIVAL. Subject to this Section 5.1, all representations,
warranties, covenants and agreements contained in this Agreement, or in any
Section, exhibit, certificate, agreement, document or statement delivered
pursuant hereto shall survive (and not be affected in any respect by) the
Closing and any investigation conducted by any party hereto for a period of two
(2) years.


      5.2 INDEMNIFICATION. (a) The Seller agrees to indemnify, defend and hold
harmless the Buyer and its directors, officers, employees, shareholders and
counsel and any Affiliates of the foregoing, and their successors and assigns
(collectively, the "Buyer Group") from and against any and all losses,
liabilities (including punitive or exemplary damages and fines or penalties and
any interest thereon), expenses (including reasonable fees and disbursements of
counsel and expenses of investigation and defense), claims, Liens or other
obligations of any nature whatsoever (hereinafter individually, a "Loss" and
collectively, "Losses") suffered or incurred by the Buyer Group which, directly
or indirectly, arise out of, result from or relate to, (i) any inaccuracy in or
any breach of any representation or warranty of the Seller contained in Article
III, (ii) any breach of any covenant or agreement of the Seller, in each case
contained in this Agreement or in any other document contemplated by this
Agreement, or (iii) any liability of Seller.


      (b) The Buyer agrees to indemnify, defend and hold harmless the Seller and
its respective directors, officers, employees, shareholders, and counsel and any
Affiliates of the foregoing, and their successors and assigns from and against
any and all Losses suffered or incurred by them which, directly or indirectly,
arise out of, result from or relate to (i) any inaccuracy in or any breach of
any representation or warranty of the Buyer contained in Article IV, or (ii) any
breach of any covenant or agreement of the Buyer contained in this Agreement or
in any other document contemplated by this Agreement.


      5.3 METHOD OF ASSERTING CLAIMS. The party making a claim under this
Article V is referred to as the "Indemnified Party" and the party against whom
such claims are asserted under this Article V is referred to as the
"Indemnifying Party". All claims by any Indemnified Party under this Article V
shall be asserted and resolved as follows:
 
 
9

--------------------------------------------------------------------------------

 


      (a) In the event that any claim or demand for which an Indemnifying Party
would be liable to an Indemnified Party hereunder is asserted against or sought
to be collected from such Indemnified Party by a third party, said Indemnified
Party shall with reasonable promptness notify in writing the Indemnifying Party
of such claim or demand, specifying the nature of the specific basis for such
claim or demand, and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such claim and demand; any such notice, together with any notice given pursuant
to Section 5.3(b) hereof, collectively being the "Claim Notice"); provided,
however, that any failure to give such Claim Notice will not be deemed a waiver
of any rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are actually prejudiced or harmed. The Indemnifying Party,
upon request of the Indemnified Party, shall retain counsel (who shall be
reasonably acceptable to the Indemnified Party) to represent the Indemnified
Party, and shall pay the fees and disbursements of such counsel with regard
thereto, provided, further, that any Indemnified Party is hereby authorized
prior to the date on which it receives written notice from the Indemnifying
Party designating such counsel, to retain counsel, whose reasonable fees and
expenses shall be at the expense of the Indemnifying Party, to file any motion,
answer or other pleading and take such other action which it reasonably shall
deem necessary to protect its interests or those of the Indemnifying Party until
the date on which the Indemnified Party receives such notice from the
Indemnifying Party. After the Indemnifying Party shall retain such counsel, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties of any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and counsel to the Indemnified Party has advised it
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. The Indemnifying
Party shall not, in connection with any proceedings or related proceedings in
the same jurisdiction, be liable for the reasonable fees and expenses of more
than one such firm for the Indemnified Party (except to the extent the
Indemnified Party retained counsel to protect its (or the Indemnifying Party's)
rights prior to the selection of counsel by the Indemnifying Party). The
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any claim or demand which the Indemnifying Party defends.
No claim or demand may be settled by an Indemnifying Party or, where permitted
pursuant to this Agreement, by an Indemnified Party without the consent of the
Indemnified Party in the first case or the consent of the Indemnifying Party in
the second case, which consent shall not be unreasonably withheld, unless such
settlement shall be accompanied by a complete release of the Indemnified Party
in the first case or the Indemnifying Party in the second case.


      (b) In the event any Indemnified Party shall have a claim against any
Indemnifying Party hereunder which does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect to such claim to the
Indemnifying Party. If the Indemnifying Party does not dispute such claim, the
amount of such claim shall be paid to the Indemnified Party within thirty (30)
days of receipt of the Claim Notice.
 
 
10

--------------------------------------------------------------------------------

 


      (c) So long as any right to indemnification exists pursuant to this
Article V, the affected parties each agree to retain all books, records,
accounts, instruments and documents reasonably related to the Claim Notice. In
each instance, the Indemnified Party shall have the right to be kept informed by
the Indemnifying Party and its legal counsel with respect to all significant
matters relating to any legal proceedings. Any information or documents made
available to any party hereunder, which information is designated as
confidential by the party providing such information and which is not otherwise
generally available to the public, or which information is not otherwise
lawfully obtained from third parties or not already within the knowledge of the
party to whom the information is provided (unless otherwise covered by the
confidentiality provisions of any other agreement among the parties hereto, or
any of them), and except as may be required by applicable law or requested by
third party lenders to such party, shall not be disclosed to any third Person
(except for the representatives of the party being provided with the
information, in which event the party being provided with the information shall
request its representatives not to disclose any such information which it
otherwise required hereunder to be kept confidential).


      5.4 SELLER NON-COMPETE. Seller agrees that after the Closing Date it will
not conduct any operations that are competitive to the Business, including
specifically not engaging in the email marketing business.  Additionally, Seller
also agrees that Seller hereby accepts responsibility for Dan Lansman’s
(“Lansman”) actions and to indemnify Buyer as set forth in 5.2 above if Lansman
takes any actions that would breach the restrictions set forth in the Non-
Compete Agreement attached hereto as Exhibit __ if Lansman executed such
agreement as a Key Executive (as defined therein).


      5.5 MINIMUM NUMBER OF ACCOUNTS IN DATABASE. Seller covenants that the
Database contains a minimum of sixty million (60,000,000) active and unique
opt-in email addresses.  Seller acknowledges that the number of such accounts
has been a material inducement to Buyer wishing to enter into this Agreement and
consummate this transaction.
 
      5.6  SELLER’S AUDIT RIGHTS. For three years and three months following the
Closing, the Seller or its duly authorized representatives shall have the right
to examine the Buyer’s books of account and other business records relating to
Revenue received by the Buyer as specified under Section 7.2. These inspections
shall occur once each calendar quarter during normal business hours and upon
reasonable prior notice and shall, except as otherwise specified in this Section
5.6, be at the expense of the Seller. The Buyer will pay to the Seller all
amounts discovered to be due to the Seller as a result of such inspection within
ten (10) days of receipt of written demand therefor. In addition, in the event
that the inspection reveals a discrepancy of five percent (5%) or more for the
relevant audit period, the Buyer will pay all reasonable costs of the
inspection, and such costs shall be paid promptly upon the rendering of the
invoice by the Seller unless Buyer disputes such discrepancy in which case such
dispute shall be resolved as set forth in the final sentence of this Section
5.6. Except as provided for in the penultimate sentence of this Section 5.6, in
order to preserve the Seller’s audit rights and its rights under Section 7.2 to
receive additional Purchase Price, the Buyer may not, directly or indirectly,
sell or otherwise dispose of the Purchased Assets whether voluntarily or by
operation of law without the prior consent of the Seller, which consent can be
withheld for any reason necessary to protect the Seller’s right to receive
additional Purchase Price.  Notwithstanding anything to the contrary herein, the
Buyer may sell, assign transfer or otherwise convey or dispose of the Purchased
Assets provided that the party to whom Buyer sells, assigns, transfers or
otherwise conveys or disposes the Purchased Assets executes an agreement to be
bound by all terms of this Agreement as if such party were the Buyer.  The
parties specifically acknowledge that any dispute hereunder shall be resolved as
set forth in Section 8.7 of this Agreement and that the prevailing party shall
pay all reasonable costs of the inspection.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VI


CONDITIONS TO THE OBLIGATIONS OF THE BUYER


      The obligation of Buyer to effect the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing Date of the
following conditions, any or all of which may be waived in whole or in part in
writing by the Buyer:
 
      6.1 NONCOMPETE AGREEMENTS. Scott Frohman, CEO of the Seller and all other
key personnel of Seller, as determined solely by the Buyer, and Dan Lansman
shall have signed non-compete agreements in the form attached hereto as Exhibit
A, prohibiting them from participating in an entity that competes with the Buyer
including but not limited to by offering email marketing, postal list marketing,
or email appending.
 
ARTICLE VII


CONDITIONS TO THE OBLIGATIONS OF THE SELLER


      The obligation of Seller to effect the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing Date of the
following conditions, any or all of which may be waived in whole or in part in
writing by the Seller:
 
      7.1 Employment of Sales Force.  Buyer shall offer contracts to and employ
Seller’s sales force of ten (10) sales representatives paying them at their
current commission levels.


      7.2 Buyer shall pay Seller twenty percent (20%) of all Revenue generated
from all (i) salesmen of the Seller who are hired by the Buyer and/or (ii)
customers on the customer list acquired from Seller, except for those customers
listed on Schedule 7.2, for a period of twelve (12) months from the Closing Date
and ten percent (10%) of Revenue generated from such salesmen or customers for
an additional twenty-four (24) months from March 1, 2011.  All payments shall be
payable to the Seller by the 15th day of the calendar month subsequent to the
calendar month in which such Revenue is Earned. Revenue shall be considered
earned when only when funds have been collected and the corresponding order
therefore is shipped  The parties acknowledge that total compensation to Seller
shall not exceed: (a) one million five hundred thousand dollars ($1,500,000)
during the first 12 months, (b) one million five hundred thousand dollars
($1,500,000) in the aggregate for the period from months thirteen through
thirty-six and (c) three million dollars ($3,000,000) in the aggregate for the
entire term which sum does not include the $175,000 initial payment.
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE VIII


MISCELLANEOUS


      8.1 SALES AND TRANSFER TAXES. All required filings under any applicable
Federal, state, foreign or local sales tax, stamp tax or similar laws or
regulations shall be made in a timely manner by the party responsible therefore
under such laws and regulations.


      8.2 POST-CLOSING FURTHER ASSURANCES. At any time and from time to time
after the Closing Date at the request of either party, and without further
consideration, the other party will execute and deliver, or cause the execution
and delivery of, such other instruments of sale, transfer, conveyance,
assignment and confirmation and take or cause to be taken such other action as
the party requesting the same may reasonably deem necessary or desirable in
order to transfer, convey and assign more effectively to the requesting party
all of the property and rights intended to be conveyed to such party pursuant to
the provisions of this Agreement.


      8.3 NOTICES. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
given personally, sent by facsimile transmission or sent by prepaid air courier
or certified, registered or express mail, postage prepaid. Any such notice shall
be deemed to have been given when received, if delivered in person, sent by
facsimile transmission and confirmed in writing within three (3) Business Days
thereafter or sent by prepaid air courier (or to such other address or addresses
as a party may have advised the other in the manner provided in this Section
6.3):


          If to Seller, to:


Options Media Group Holdings Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attention: Scott Frohman CEO
Facsimile:----------------


          with a copy to:


Harris Cramer LLP
3507 Kyoto Gardens Dr.
Suite 320
Palm Beach Gardens, FL 33410
Facsimile: 561-899-0418
 
 
13

--------------------------------------------------------------------------------

 


          If to Buyer to:


Media Direct, Inc.
260 SW Natura Avenue
Deerfield Beach, Florida 33441
Attention: Michael Richmond
Facsimile:  954-337-0251


          with a copy to:


The Law Office of James G. Dodrill II, PA
5800 Hamilton Way
Boca Raton, FL  33496
Attention:  James Dodrill, Esq.
Facsimile: (561) 892-7787


      8.4 PUBLICITY. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be made without advance
approval thereof by the Buyer.


      8.5 ENTIRE AGREEMENT. This Agreement and the agreements, certificates and
other documents delivered pursuant to this Agreement contain the entire
agreement among the parties with respect to the transactions described herein,
and supersede all prior agreements, written or oral, with respect thereto.


      8.6 WAIVERS AND AMENDMENTS. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto or, in the case of a waiver, by
the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof.


      8.7 MEDIATION AND ARBITRATION. All controversies, claims, disputes and
matters in question arising out of or relating to this Agreement or the breach
thereof, shall be decided by mediation and/or arbitration in accordance with
this Section 8.7. The party who seeks resolution of a controversy, claim,
dispute or other matter in question shall notify the other party in writing of
the existence and subject matter hereof, and shall designate in such notices the
names of three prospective mediators, each of whom shall be certified in the
state of Florida. The recipient party shall select from such list one individual
to act as a mediator in the dispute set forth by the notifying party. The
parties agree to meet with said mediator within two weeks after the recipient
party has received notice of the dispute and agree to utilize their best efforts
and all expediency to resolve the matters in dispute. The mediation shall not
continue longer than one (1) hearing day without the written approval of both
parties. Neither party shall be bound by any recommendation of the mediator;
however, any agreement reached during mediation shall be final and conclusive.
 
 
14

--------------------------------------------------------------------------------

 
 
      If the dispute is not resolved by such mediation, it shall be decided by
mandatory arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Either party may apply to the American
Arbitration Association for a determination of the dispute set forth in the
notification thereof by the originating party. The parties agree that the
arbitration shall take place in the State of Florida, and shall be governed by
the laws of the State of Florida. The award entered or decision made by the
arbitrator(s) shall be final and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof. Expense of
mediation and/or arbitration shall be shared equally by both parties.


      8.8 BINDING EFFECT; NO ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors, assigns
and legal representatives. This Agreement is not assignable except by operation
of law and any other purported assignment shall be null and void.


      8.9 VARIATIONS IN PRONOUNS. All pronouns and any variations thereof refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.


      8.10 COUNTERPARTS. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.


      8.11 EXHIBITS AND SCHEDULES. The Exhibits and Schedules, if any, are a
part of this Agreement as if fully set forth herein. All references herein to
Sections, subsections, clauses, Exhibits and Schedules shall be deemed
references to such parts of this Agreement, unless the context shall otherwise
require.


      8.12 EFFECT OF DISCLOSURE ON SCHEDULES. Any item, if any, disclosed on any
Schedule shall be deemed to be disclosed in connection with (a) the specific
representation and warranty to which such Schedule is expressly referenced, (b)
any specific representation and warranty which expressly cross-references such
Schedule and (c) any specific representation and warranty to which any other
Schedule to this Agreement is expressly referenced if such other Schedule
expressly cross-references such Schedule.


      8.13 HEADINGS. The headings in this agreement are for reference only, and
shall not affect the interpretation of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 


      8.14 SEVERABILITY OF PROVISIONS. If any provision or any portion of any
provision of this Agreement or the application of such provision or any portion
thereof to any Person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining provisions of this
Agreement, or the application of such provision or portion of such provision as
is held invalid or unenforceable to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.


      8.15 BROKERS. Each party hereto represents and warrants that no broker or
finder is entitled to any brokerage or finder's fee or other commission from
such party, based on agreements, arrangements or undertakings made by such
party, in connection with the transactions contemplated hereby.


      8.16 CONFIDENTIAL INFORMATION. Seller shall not at any time subsequent to
the Closing, except as explicitly requested by Buyer, use for any purpose,
disclose to any person, or keep or make copies of documents, tapes, discs,
programs or other information storage media ("records") containing, any
confidential information concerning the Business, the Purchased Assets, all such
information being deemed to be transferred to Buyer hereunder, and if at any
time after Closing Seller should discover that they are in possession of any
records containing the confidential information of Buyer, then the party making
such discovery shall immediately turn such records over to Buyer, which shall
upon request make available to the surrendering party any information contained
therein which is not confidential information.


      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.



 MEDIA DIRECT, INC.        OPTIONS  ACQUISITION SUB, INC.            
/s/
   
/s/ Scott Frohman
 
By:   
   
By:  Scott Frohman
 
Title:  
   
Title     CEO
 


 

      1 TOUCH MARKETING, LLC                  
/s/ Scott Frohman
       
By:  Scott Frohman
       
Title     CEO
 

 
 
16
 
 